EXTENSION AGREEMENT




This EXTENSION AGREEMENT is made and entered into effective as of the 31st day
of December, 2014, by and between Oakridge Global Energy Solutions, Inc., a
Colorado corporation (“Oakridge”), and Expedia Holdings Limited, a corporation
organized under the laws of Hong Kong (“Expedia”).




RECITALS




WHEREAS, on or about February 24, 2014, Oakridge and Expedia entered into a Loan
Agreement and a Security Agreement; and




WHEREAS, on or about February 24, 2014, Oak Ridge Micro-Energy, Inc., a Nevada
corporation and a wholly-owned subsidiary of Oakridge, and Expedia, entered into
an Intellectual Property Security Agreement; and




WHEREAS, pursuant to the Loan Agreement, the term of the Loan Agreement expired
as of June 30, 2014; however, it was subsequently extended to July 31, 2014, and
then to August 31, 2014, and then to October 31, 2014, and then to December 31,
2014; and




WHEREAS, Oakridge and Expedia desire to further extend the due date of the loan
amount and accrued interest under the Loan Agreement to February 28, 2015;




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Oakridge and Expedia hereby agree to extend
the due date of the loan referenced in the Loan Agreement to February 28, 2015,
along with accrued interest, and that such extension shall have no other effect
on the Loan Agreement or the liens granted in the Security Agreement or the
Intellectual Property Security Agreement, whatsoever.







OAKRIDGE GLOBAL ENERGY SOLUTIONS, INC.




Dated: January 7, 2015

.

By /s/ Stephen J. Barber

     Stephen J. Barber, Chief Executive Officer




OAK RIDGE MICRO-ENERGY, INC.




Dated: January 7, 2015

.

By /s/ Stephen J. Barber

     Stephen J. Barber, President




EXPEDIA HOLDINGS LIMITED




Dated: January 7, 2015

.

By /s/ Jiahe Hong

     Jiahe Hong, Director

     Expedia Holdings Limited



